PER CURIAM.
Claimant appeals from two orders of the Employment Appeals Board, both of which affirmed referees’ decisions which in turn affirmed administrators’ decisions denying claimant unemployment compensation. Each order covers a different period. As to the first period, claimant was declared ineligible because there was suitable work available which without good reason he chose not to accept. As to the second period, claimant was denied benefits because he refused to accept work paying less than an hourly rate which he was not warranted in demanding and thus was not available for suitable employment. There was ample evidence to support the findings of the Employment Appeals Board in both instances.
Affirmed.